DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species II in the reply filed on 1/25/2022 is acknowledged.  The traversal is on the ground(s) that there is a lack of a search burden.  This is not found persuasive because while both species focus on a method for defibrating a fiber body the act of controlling the method is different.  Controlling the liquid flow so that a rate in tensile strength is achieved is very different than a moisture content of the fibers in the defibrating section.  A completely different consideration of tensile strength and how that is controlled and related to liquid supply would have to be considered and meets the level of search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16, 18, 20, and 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/25/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Schoggen et al, CA 1,340,299.
Regarding claims 17 and 19, Schoggen teaches a method for defibrating a fiber body (see title) comprising a supply step of supplying a liquid to a fiber body (Page 6 lines 10-11); and a defibrating step of defibrating the fiber body to which the liquid is supplied (step b page 6 line 12), wherein the step of supplying the liquid is supplied to a moisture content of 30% (page 6 line 11 and page 9 a preferable moisture content of 20-40).
Claim(s) 17 and 19 and 24 are rejected under 35 U.S.C. 102a1 as being anticipated by Parrett et al, USP 2,105,498.
Regarding claims 17 and 19, Parrett teaches a method of manufacturing wood pulp that includes the steps of supplying a liquid to a fiber body (step 3 of rewetting the pulp sheet to a moisture content of 12-30%, page 2 lines 65-68); and a defibrating step to defibrate the fiber body (step 4 of mechanically disintegrating the pulp sheet, page 2 line 69) wherein the supply step includes controlling the liquid so that the moisture content is in the range of 12-30% (page 3 line 67). 
Regarding claim 24, Parrett further teaches that the fiber body is a sheet (pulp sheet that is rewetted, page 2), and a further step of pulverizing the material before defibrating step (page 2 lines 22-59 discuss the many different types of mechanical actions that can take which read on the term of pulverizing as it defines it as removing clumps in line 40)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schoggen et al, CA 1,340,299 in view of Takenouchi, JP 2018104846.
Regarding claims 21 and 24, Schoggen teaches additives to the liquid, but is silent on the use of a moisturizer and the use of a pulp sheet as the starting material. 
In the same field of endeavor, Takenouchi teaches that the product is a method of made by pulverizing a raw material pulp sheet and then defibrating it to a desired fiber length of 5 mm or less, and that this material preferably has a pleasing additive to it and lists a moisturizer as one of the options.  Please see the English translation provided.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the conventional idea of adding a moisturizer into the act of defibrating the pulp material as taught by Takenouchi in the Schoggen method for the benefit of providing the created fibers with a desired softness and feel that would be required for the final product being utilized.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Parrett et al, USP 2,105,498 in view of Takenouchi, JP 2018104846.
Regarding claim 21, Parrett teaches additives to the liquid, but is silent on the use of a moisturizer. 
In the same field of endeavor, Takenouchi teaches that the product is a method of made by pulverizing a raw material pulp sheet and then defibrating it to a desired fiber length of 5 mm or less, and that this material preferably has a pleasing additive to it and lists a moisturizer as one of the options.  Please see the English translation provided.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the conventional idea of adding a moisturizer into the act of defibrating the pulp material as taught by Takenouchi in the Parrett method for the benefit of providing the created fibers with a desired softness and feel that would be required for the final product being utilized.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003. The examiner can normally be reached M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748